Citation Nr: 1643999	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to service connection for bipolar disorder as secondary to a service-connected right ankle disorder.

3.  Evaluation of residuals of a right ankle fracture based on limitation of motion, currently rated as 20 percent disabling prior to May 17, 2016.

4.  Evaluation of residuals of a right ankle fracture with ankylosis, currently rated as 30 percent disabling beginning May 17, 2016.

5.  Evaluation of right foot degenerative arthritis with malunion of tarsal or metatarsal bones, associated with right ankle fracture, currently rated as 20 percent disabling beginning May 17, 2016.




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1974 to September 1974.  The Veteran's military occupational specialty was in construction work.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a June 2016 rating decision, the RO granted separate evaluations for the Veteran's ankle disorder effective May 17, 2016.  The decision increased the combined evaluation for the Veteran's right ankle disability.  The Veteran filed his claims in June 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matters remain in appellate status.  They have been bifurcated and recharacterized as noted on the title page.

The June 2016 rating decision also granted entitlement to a total disability rating based upon individual unemployability, and service connection for posttraumatic stress disorder (PTSD) with depressive disorder and substance abuse disorder in sustained remission.  As this represents a full grant of the benefits sought for these issues on appeal, these issues are no longer in appellate status.

The Veteran was scheduled for a Board hearing via videoconference in October 2016.  In a September 2016 telephone conference, the Veteran cancelled the hearing and indicated he intended to withdraw his appeal.  He stated he would submit a written withdrawal of his appeal.  To date, no such written withdrawal has been made.  Accordingly, the Board proceeds with review on the merits.


FINDINGS OF FACT

1.  A current bipolar disorder disability, as distinct from the Veteran's service-connected psychiatric disability, is not shown.

2.  A traumatic brain injury was not manifest during service, and is not attributable to service.

3.  Prior to May 17, 2016, right ankle limitation of motion manifest as marked limitation of motion.  Ankylosis of the ankle was not present.

4.  Beginning June 1, 2010 and for the entire pendency of this appeal, right foot malunion of tarsal or metatarsal bones has been moderately severe.

5.  Beginning May 17, 2016, right ankle ankylosis has manifested as plantar flexion no more than 40 degrees and dorsiflexion no more than 10 degrees.  Abduction, adduction, inversion or eversion deformities were not shown.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by service, and it is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. A traumatic brain injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Prior to May 17, 2016, right ankle limitation of motion was no more than 20 percent disabling. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5271 (2016).

4.  The criteria for a 20 percent evaluation, but no higher, beginning June 1, 2010, for right foot malunion of tarsal or metatarsal bones have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5283 (2016).

5.  The criteria for an evaluation in excess of 20 percent evaluation for right foot malunion of tarsal or metatarsal bones have not been met for the period beginning May 17, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5283 (2016).

6.  Beginning May 17, 2016, right ankle ankylosis is no more than 30 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5270 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2008.  The claim was last adjudicated in June 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

In May 2016, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to his bipolar disorder and traumatic brain injury claims.  In August 2010, December 2010 and May 2016, VA afforded the Veteran examinations with respect to the severity of his right ankle disorder.  All of the VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

Bipolar Disorder

The Board notes that service connection is currently established for posttraumatic stress disorder and depressive disorder.  A May 2016 PTSD examination resulted in a finding of that no bipolar disorder diagnosis was warranted.  The Veteran's only diagnosed mental disorders were PTSD, depressive disorder, and substance abuse disorder.  Although the Veteran's claim for compensation was based upon bipolar disorder, he does not have the requisite skill, knowledge or experience to make such a diagnosis, and his claim does not appear to be based on the diagnosis of a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, in a March 2016 treatment record, he denied a history of bipolar disorder.  Furthermore, the explanation accompanying the June 2008 claim of bipolar disorder referred to depression, which is currently service connected.  Thus, a preponderance of the evidence shows that the Veteran has not established a current bipolar disorder disability, and service connection is not warranted.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Traumatic Brain Injury

The Veteran claims entitlement to service-connection for a traumatic brain injury (TBI).  The Veteran's statements as to the injury are somewhat contradictory.  

In February 2002 VA treatment records, the Veteran claimed he fractured his ankle from a fall while working as a carpenter in the Navy.  In a June 2003 statement, he reported that in March 1974, the ankle fracture event occurred when he was the victim of a racially motivated prank that resulted in his falling two stories from a structure under construction.  He reported that, at that time, he was diagnosed with sprains of his right foot and a slight concussion.  He reported that an investigation into the incident determined it to be an accident.  

In a December 2008 stressor statement, the Veteran reported that he was brutally attacked in a racial conflict in which he received serious body and head trauma.  His May 2009 Notice of Disagreement indicated that an examiner found TBI in the Veteran's medical records and because of this, the Veteran would like entitlement to TBI investigated.  His March 2013 VA Form 9 reported that he sustained a beating in basic training in January, "which sent [him] to sickbay with head and body injuries."  The Form 9 continues that this left him with a concussion, contusions, and spasms.  The statement continues that in April 1974, he fell from a two story roof breaking his right ankle.  Thus, in one report it appears that only the ankle injury occurred during his fall.  In another report, the ankle and head were affected.  Still in another, the head and ankle injuries were sustained in two separate incidents.

Medical records from 1973 show that, prior to service, the Veteran fell off a fence or porch onto his back with a brief loss of consciousness.  A February 1974 service treatment record corroborated this report.  The record shows the Veteran was treated for complaints of back pain which he believed was connected to the fall from the fence porch.  Service treatment records for February 1974 also show a headache was determined to be from an upper respiratory infection.  March 1974 treatment for finger swelling indicates a history of trauma four months prior.  However, the trauma appeared to relate only to the finger.  A May 1974 psychiatric assessment did not mention a fall, beating, or a prank.  A June 1974 record reported trauma to the right ankle and pain since April when he was "slammed to the deck during boot camp."  A July 1974 skull X-ray was negative.  

At entrance to service, a November 1973 report of medical history was negative for frequent or severe headaches, dizziness or fainting spells, and head injury.  The November 1973 entrance examination noted no head injury or traumatic brain injury or fall.  The September 2009 report of medical examination was normal as to the head.

Regardless of the events that may have happened in service, the evidence is against a finding of current disorder.  In that regard, a May 2016 VA PTSD examination resulted in a finding of no traumatic brain injury.  This examination finding is probative of the issue.  There is no competent evidence that contradicts the finding.  

With respect to the Veteran's statement that an examiner told him traumatic brain injury is shown in his records, the Board finds the statement is too vague to have anything other than negligible probative weight.  A possible traumatic brain injury is shown in his records; however, it occurred prior to service.  

The Board recognizes that psychiatric symptoms may be indicative of a traumatic brain injury.  Here, however, the Veteran is currently and separately service-connected for psychiatric disorders.

Based on the foregoing, a preponderance of the competent and credible evidence is against a finding that the Veteran has a current traumatic brain injury disability.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluation of the Right Ankle

The Veteran's right ankle disorder was initially evaluated as 20 percent disabling under Diagnostic Codes 5010-5271.  Beginning April 28, 2009 through June 1, 2010, the Veteran received a 100 percent temporary evaluation for convalescence from surgical procedures.  Beginning June 1, 2010, the 20 percent evaluation resumed until May 17, 2016.  Beginning May 17, 2016, the evaluation under Diagnostic Codes 5010-5271 was changed to separate evaluations of 30 percent under Diagnostic Codes 5003-5270 and 20 percent under Diagnostic Code 5283.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the first Diagnostic Code indicates the service-connected disorder and it is rated under the second Diagnostic Code.

Diagnostic Code 5271 governs limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion. 38 C.F.R. § 4.71a. Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a , Plate II.

Words such as "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  The VA Adjudication Procedures Manual, M21 shows examples of moderate and marked limitation of motion (LOM) of the ankle under DC 5271.  An example of moderate limitation of ankle motion is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.  An example of marked LOM is less than five degrees dorsiflexion or less than 10 degrees plantar flexion.  M21 II.iv.4.A.3.l.

Until May 17, 2016, the Veteran has been assigned the evaluation corresponding to marked limitation of motion.  This is the maximum evaluation that can be assigned under DC 5271.  Consequently, the Board considers whether other Diagnostic Codes are applicable during this period.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  A rating of 30 percent is provided for ankylosis of an ankle when the ankle is ankylosed in dorsiflexion between 0 and 10 degrees, or in plantar flexion between 30 degrees and 40 degrees. 38 C.F.R. § 4.71a, Code 5270 (2016).  Rather than limitation of dorsiflexion to 5 degrees, under that diagnostic code, the ankle must be essentially fixed in a position between 0 and 10 degrees of dorsiflexion or between 30 and 40 degrees of plantar flexion.

Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones.  Malunion or nonunion of the tarsal or metatarsal bones are assigned a 40 percent rating if there is actual loss of use of the foot, a 30 percent rating if severe, a 20 percent rating if moderately severe, and a 10 percent rating if moderate.  38 C.F.R. § 4.71a, DC 5283.

Ankylosis of the subastragalar or tarsal joint is rated under DC 5272.  Os calcis, or astragalus, malunion of, is rated under DC 5273.  Astragalectomy is rated under DC 5274.  The Veteran has never been found to have any of these conditions so those criteria are not for application. 

On this record, January 2009 treatment records report the Veteran could take stairs to the second floor several times per day.  Objective examination showed the right ankle had "reduced" range of motion with generalized tenderness.  The examination was prior to surgical correction of right ankle talonavicular joint dorsal spur.

May 2009 and March 2010 VA examinations were conducted during the period of the Veteran's recuperation from ankle surgeries, and therefore, do not reflect the period post-recuperation.

An August 2010 VA examination showed the Veteran walked without a walker most of the time, could walk two blocks, and could negotiate stairs at his residence.  He continued to have significant pain.  The Veteran occasionally used a cane when he had to do more walking than usual.  Most of the time he walked without any walking aid.  

Range of motion testing revealed 5 degrees of dorsiflexion and 20 degrees of plantar flexion.  Range of motion of the mid-foot was 0 degrees.  Range of motion of the first metatarsalphalangeal joint of the right foot was also decreased, dorsiflexion was 10 degrees, plantar flexion was 5 degrees and motions were painful.  Motion of the right ankle was slightly painful and there was slight crepitus noted.  No ligamentous laxity of the right ankle was noted on various stress tests such as varus or valgus stress test.

A December 2010 VA examination showed range of motion of the right ankle was 5 degrees of dorsiflexion and 10 degrees of plantar flexion.  Range of motion of the right mid-foot was 0 degrees.  Range of motion of the first joint of the right big toe was also decreased.  It was 20 degrees of dorsiflexion and 5 degrees of plantar flexion.  Motions were painful and there was no ligament laxity.  Repetitive motion examinations were performed.  Motions were painful; however, the Veteran was able to carry out three repetitions without any additional loss of range of motion.

At the May 2016 VA examinations of the right foot and ankle, the Veteran described flare ups as piercing and stabbing pain often.  Functional loss with repeated use over time was reported as interference with walking, standing, sitting, climbing without the aid of cane or walker, and pain.  The Veteran was noted to constantly use a cane and walker.

On examination, malunion or nonunion of the tarsal or metatarsal bones was present and described as moderately severe.  There was moderate localized tenderness, and pain in range of motion.  Dorsiflexion was 0 to 5 degrees (normal is 0 to 20).  Plantar flexion was 0 to 5 degrees (normal is 0 to 45).  It was noted that there was ankylosis of 0-5 degrees in plantar flexion, and 0-5 degrees in dorsiflexion.  Functional loss was described as the inability to pivot and turn the ankle side to side.  Functional loss after repetitive use was the result of pain, fatigue and weakness.  Repeated use over time was anticipated to significantly limit functional ability due to pain, fatigue and weakness.  Examination was conducted during a flareup.  Other functional limitations were the inability to tip toe, interference with climbing, inability to stoop and bend, instability, and disturbance of locomotion.  Strength testing showed muscle contraction but no movement on plantar flexion and dorsiflexion.  There was no muscle atrophy.  Laxity and talar tilt was present.  Instability was present.  A medical opinion rendered at the time held that the right foot arthralgia, possible arthritis and fusion was caused or aggravated by the right ankle disorder.

VA treatment records from June 2010 show improved ankle range of motion, but limited "ST motion as expected."  A record from July 2010 indicates the right ankle range of motion was within functional limits except dorsiflexion was only to 3 degrees.  July 2013 VA treatment records note a stiff subtalar joint as expected, with the forefoot seeming fixed in moderate varus.  The assessment was that some of the ongoing foot pain may be due to some fixed forefoot varus after the fusion.

After a review of the evidence, the Board finds that prior to May 17, 2016, ankylosis of the right ankle was not present; however, malunion or nonunion of the tarsal or metatarsal bones to a moderately severe degree was present after the fusion surgery.  Thus, the separate 20 percent evaluation for malunion or nonunion of the tarsal or metatarsal bones is warranted beginning June 1, 2010, rather than May 17, 2016.  This evaluation is supported by the May 2016 medical opinion that attributed the Veteran's right foot disorder to the service connected ankle disorder, and by VA treatment records that indicate the mid-foot symptoms are due to the fusion surgery.

The Board finds a higher evaluation under Diagnostic Code 5283 is not warranted because the evidence more nearly approximates the moderately severe evaluation.  In that regard, the foot disorder is described as moderate or moderately severe.  No evidence indicates it is severe.  In particular, the May 2016 VA examiner described it as moderately severe.  July 2013 VA treatment records reported the foot fixed in "moderate" varus.

Turning to the evaluation under Diagnostic Code 5270, the evidence is against the presence of ankylosis prior to May 17, 2016.  In July 2010 the right ankle range of motion was within functional limits except dorsiflexion was only to 3 degrees.  At the December 2010 VA examination, there was 5 degrees of dorsiflexion and 10 degrees of plantar flexion.  Thus, no ankylosis was present.  The record otherwise does not reflect ankylosis of the ankle prior to May 17, 2016.

Beginning May 17, 2016, the Board finds an evaluation in excess of 30 percent for ankylosis is not warranted.  The preponderance of the credible and probative evidence shows that ankylosis was not at more than 40 degrees in plantar flexion or more than 10 degrees in dorsiflexion or with abduction, adduction, inversion or eversion deformity.  The evidence of ankylosis shows that it was at 0-5 degrees in plantar flexion, and 0-5 degrees in dorsiflexion.  See May 2016 VA examination.  Abduction, adduction, inversion or eversion deformities were not shown.  See id.

The Board recognized that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, ankylosis is present as of the May 2016 VA examination.  Therefore, range of motion is irrelevant.  For the period prior to the presence of ankylosis, it is not possible to retrospectively test for the Correia criteria, given the specific measurements that would require.  Accordingly, a remand in order to comply with Correia is not warranted.

In sum, the Board finds that an increase in the current 20 percent evaluation under Diagnostic Codes 5010-5271 prior to May 17, 2016 is not warranted.  The current 20 percent evaluation (but not higher) under DC 5283 effective May 17, 2016, instead should be effective June 1, 2010.  Finally, the current 30 percent evaluation under DCs 5003-5270 effective May 17, 2016, shall continue without increase.

Extra-schedular Evaluation

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the Veteran has described symptomatology such as pain, limitation of motion, and other functional limitations.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  The Board further considered other rating criteria addressing ankylosis and other deformities, to include the foot.  The rating criteria clearly contemplate the Veteran's disability picture, and higher schedular evaluations are available for greater levels of disability when considering alternate Diagnostic Codes.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Moreover, the Veteran is in receipt of a total disability rating based upon individual employability (TDIU).  Thus, the marked interference with the Veteran's employment has been recognized via the TDIU rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).














ORDER

Service connection for a traumatic brain injury is denied.

Service connection for bipolar disorder is denied.

Except for the current 100 percent temporary total evaluation from April 28, 2009 to June 1, 2010, an evaluation in excess of 20 percent for right ankle limitation of motion prior to May 17, 2016 is denied.

An evaluation of 20 percent, but no higher, for degenerative arthritis of the right foot with malunion of tarsal/metatarsal bones is granted beginning June 1, 2010.  

For the period beginning May 17, 2016, an evaluation in excess of 20 percent for degenerative arthritis of the right foot with malunion of tarsal/metatarsal bones is denied.

An evaluation in excess of 30 percent for right ankle fracture with ankylosis is denied.





______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


